Citation Nr: 1441315	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  94-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1. Entitlement to an initial higher rating for the service-connected posttraumatic stress disorder (PTSD) rated as noncompensable prior to July 9, 1999, at 10 percent beginning on July 9, 1999 to May 1, 2012, and at 30 percent beginning on May 1, 2012.  

2. Entitlement to an effective date prior to February 15, 1994 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision.  The Veteran disagreed with the initial ratings assigned for PTSD and the effective date assigned for the grant of service connection for PTSD.  He perfected his appeal as to both of these matters.  

In the June 2012 Notice of Disagreement, the Veteran raised the issue of a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  

Under certain circumstances, the claim for an increased rating for a service-connected disability may include a claim for a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the instant case, during the current period of the appeal, the RO in an August 2013 rating decision denied entitlement to a TDIU rating.  This matter will be subject to further consideration.   

In September 2013 and December 2013, the Veteran's attorney submitted additional evidence along with a waiver for initial RO review.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VA medical records from 2010 to 2013 are part of Virtual VA.  

The Veteran's written authorization in January 2014 indicating treatment at the San Marcos Vet Center is associated with VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of a higher initial ratings for the service-connected PTSD is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's formal claim of service connection for PTSD received on February 15, 1994 may be considered to have been filed on November 12, 1993 as this is the date of receipt of a statement that can be construed to be an informal claim; an earlier informal or formal claim is not demonstrated.



CONCLUSION OF LAW

An effective date of November 12, 1993, the date of receipt of an informal claim, is the earliest assignable for the grant of service connection for PTSD by law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to the issue of an earlier effective date for the grant of service connection, the Veteran was provided a VCAA notice letter in February 2013 informing him of the evidence he needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

To the extent that this notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  

The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of entitlement to an earlier effective date for the grant of service connection was readjudicated as evidenced by the Statement of the Case, dated in August 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The claims folder contains service treatment records, VA medical records, private medical records, and lay statements.  

Although there are outstanding Vet Center records pertaining to the Veteran's PTSD treatment, these records do not raise a reasonable possibility of substantiating the Veteran's claim for an earlier effective date for the grant of service connection for PTSD.  

As will be discussed, there is no dispute as to when the claim for compensation was received, and the appeal for an earlier effective date must be decided based on the applicable law.  Thus, additional development is not needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159


Analysis

In June 2012, the Veteran asserted that he is entitled to an effective date earlier than February 15, 2014 for the grant of service connection for PTSD.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

The implementing regulation provides this to mean that the effective date of an evaluation and an award of compensation based on an original claim will be the day following service or date entitlement arose if the claim for service connection is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(b)(2)(i). 

Under 38 U.S.C.A. § 5101(a) , a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application shall be sent to the claimant for execution.  If that completed application is received within one year of the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

It is well settled that intent to apply for benefits is an essential element of any claim, whether formal or informal and that intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.").  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

With the above law and regulations in mind, the record shows that the Veteran was discharged from active service in July 1968.  His claim of service connection for PTSD was deemed to have been received by the RO on February 15, 1994.  He was awarded service connection for PTSD in May 2012, effective on February 15, 1994.  

Absent an earlier claim and a showing of entitlement, the claim for an earlier effective date must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this regard, the record shows that, although the Veteran filed earlier claims, they were for disabilities other than PTSD or another psychiatric disorder.  

The Veteran filed claims prior to February 15, 1994 that involved the following: service connection for a back disability and head pain in January 1969; a TDIU rating in September 1988; an increased rating for the service-connected back disability in February 1987; an increased rating for the service-connected back disability and service connection for skin rash in June 1990; service connection for shortness of breath and a petition to reopen the claim of service connection for a skin rash in March 1991; an increased rating for the service-connected back disability in May 1992; an application for automobile or other conveyance and adaptive equipment in September 1992; and an increased rating for the service-connected back disability in July 1993.  

However, the Board notes that the Veteran, in statement received on November 12, 1993, stated that, as the result of his service-connected back disability, he was "experiencing anxieties and additional stress complicated by a nervous condition accompanied by severe headaches and constant sharp pains in both legs and the lower spine."  

In a second statement received in November 1993, the Veteran stated that his service-connected back disability caused "severe headaches, insomnia, nervousness, and the inability to maintain and hold a job."  

In reviewing these statements, the Board finds that they may be construed as being an informal claim of service connection.  

While neither statement expressly addressed PTSD, each can be construed as indicating the Veteran's intent to seek compensation benefits for a psychiatric disability.  To the extent that the Veteran is deemed to have filed a formal claim of service connection for PTSD on February 15, 1994, within one year of these statements, it can be considered to have been filed on November 12, 1993 or the date of receipt of the informal claim.  

As the earliest claim of service connection for PTSD was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim in this case.  38 U.S.C.A. § 5110.  

Hence, an effective date of November 12, 1993, but no earlier, for the grant of service connection for PTSD is assignable in this case.  



ORDER

An effective date of November 12, 1993, but no earlier, for the award of service connection for PTSD is granted, subject to the regulation controlling disbursement of VA monetary benefits.  



REMAND

There are outstanding VA medical records that need to be obtained.  In a letter to the Veteran dated in December 2013, the RO indicated that he was treated at the San Diego Vet Center and San Marcos Vet Center and requested that he provide his dates of treatment.  In January 2014 on VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran requested that VA obtain any and all records from the San Marcos Vet Center.  To date these records have not been associated with the claims file and they should be obtained.  

On VA examination in February 2013, the Veteran stated that he was being treated every 6 months at the VA Outpatient Clinic in Oceanside.  The most recent treatment records from the Oceanside Clinic are dated in March 2013, therefore records from March 2013 to the present need to be obtained.

Lastly, the Veteran has indicated that his service-connected PTSD increased in severity since most recent VA PTSD examination in February 2013.  On VA examination in February 2013, the Veteran reported having intrusive recollection from Vietnam three to four times per month and occasional sleep disturbance due to nightmares.  In December 2013 he stated that he experienced constant recollections of Vietnam and nightmare once to twice per week.  He asserted that, when other veterans talked about Vietnam at work, he had to leave.  He noted that he had a short temper when dealing with someone who was not in Vietnam.  In December 2013, the Veteran's spouse stated that he was experiencing extensive memory loss, was unable to recognize his surroundings or retain new information.   

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to ask him to specify the dates he was treated for PTSD at the San Diego Vet Center and San Marcos Center.  The Veteran should be asked to identify the dates of treatment by month and year for both the San Diego Vet Center and San Marcos Vet Center.  Afterwards copies of any outstanding records as well as PTSD treatment records from the VA Oceanside outpatient clinic since March 2013 should be obtained.  The procedures for obtaining records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The AOJ then should have the Veteran scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should assign a GAF score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


